Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harry Guttman on 11/3/2021.

The application has been amended as follows: 
Claims 17-20 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Kulkarni in view of Doufnoune and Nover as discussed in the Final Office action.  Kulkarni teaches a process for surface treatment of a calcium carbonate comprising material (abstract) comprising the steps of: providing an aqueous suspension of calcium carbonate having a solids content of 25 wt. percent based on the total weight of the aqueous suspension; adding at least one surface-treatment agent octyl trimethoxysilane to the aqueous suspension; mixing the suspension for 45 seconds; and drying at 110C.  Kulkarni teaches a sodium silicate solution, i.e. addition of an alkaline solution (Example 1). Kulkarni teaches the treated particle having a high degree of hydrophobicity (col. 8 In. 40-45).  Doufnoune teaches pH being a result effective variable in the depositions of silane coupling agents on calcium carbonate (pg. 233-234). Doufnoune teaches adjustment of the pH to alkaline using sodium .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TABATHA L PENNY/Primary Examiner, Art Unit 1712